Allen, J.
1. The act charged in the complaint against Dumas was a crime under the laws of this Commonwealth, and the indictment alleges that this complaint was tried in the First District Court of Southern Worcester, before the justice of that court. The indictment clearly alleges that the perjury was committed in the trial of a crime; and it was not necessary to allege that the court was then held for criminal business. Pub. Sts. c. 205, § 5, Commonwealth v. Hatfield, 107 Mass. 227, 230.
2. The indictment sets forth that the defendant swore that he did not sign said complaint, and that the name, which was subscribed to it as complainant was not in his handwriting. This includes an averment that he denied having signed the complaint as complainant.

Hxoeptions overruled.